DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 10/29/2020. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 108873438 A; hereinafter Hu) in view of Li et al. (CN 104375706 A; hereinafter Li).

Regarding claim 1, Hu (Fig. 3) discloses a self-capacitive touch display panel, comprising:
a first substrate (array substrate 1) comprising a first base (substrate plate 11), a touch electrode layer (touch electrode 12), a driving circuit layer (source, drain electrode layers 144,145 and gate 141), and a pixel electrode layer (pixel electrode 18), wherein the touch electrode layer (touch electrode 12) is disposed on a side of the first base near the driving circuit layer  (touch electrode 12 is disposed on the bottom side of substrate plate 11 near source drain electrode layer 144, 145 and gate 141), the driving circuit layer is disposed on a side of the touch electrode layer  away from the first base  (source drain electrode layer 144, 145, gate 141 are disposed on a side of the touch electrode 12 away from substrate plate 11), and the pixel electrode layer (pixel electrode 18) is disposed on a side of the driving circuit layer away from the first base (pixel electrode 18 is disposed on a side of source drain electrode layer 144-145 and gate 141 away from the substrate plate 11).
a second substrate (counter substrate 2) disposed opposite to the first substrate (counter substrate 2 disposed opposite to array substrate 1); 
a liquid crystal layer (4) filled between the first substrate (1) and the second substrate (2) (liquid crystal 4 filled between substrate 1 and substrate 2).

Hu does not teach a second substrate comprising a second base and a common electrode layer.
Li (Fig. 4a) teaches:
a second substrate comprising a second base (substrate 12) and a common electrode layer (common electrode 22).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu with Li to teach a second substrate comprising a second base and a common electrode layer. The suggestion/motivation would have been to reduce uneven display, avoid bias caused by residue and improve the display quality.

Regarding claim 2, Hu and Li (Figs. 1, 3) discloses the self-capacitive touch display panel according to claim 1. Hu (Figs. 1, 3) further teaches further comprising a thin film transistor formed in the driving circuit layer (transistor 14 formed in the layer driving circuit layer  source, drain 144-145 and gate 141), wherein the touch electrode layer (touch electrode 12) comprises a touch electrode (translation page 2 lines 11-12, the touch electrode layer comprises multiple touch electrode separated from each other), and a projection of the thin film transistor (thin film transistor 14) on the first base (substrate plate 11) at least partially overlaps a projection of the touch electrode (thin film transistor 14 comprising source, drain and gate 144-145, 141 which overlaps touch electrode 12 on the substrate plate 11 as shown in Figure 3).

Regarding claim 11, this claim is substantially similar to claim 1. Therefore, claim 11 is rejected as same as claim 1 above.
Regarding claim 12, this claim is substantially similar to claim 2. Therefore, claim 12 is rejected as same as claim 2 above.

6.	Claims 3, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li and further in view of Zhang et al. (US 2021/0011571 A1; hereinafter Zhang).
Regarding claim 3, Hu and Li disclose the self-capacitive touch display panel according to claim 1, further comprising a thin film transistor (thin film transistor 14) formed in the driving circuit layer (source drain electrode layer 144-145 and gate 141), wherein the touch electrode layer comprises a touch electrode (translation page 2 lines 11-12, the touch electrode layer comprises multiple touch electrode separated from each other).
Hu and Li do not teach a projection of the thin film transistor on the first base does not overlap a projection of the touch electrode on the first base.
Zhang (Fig. 3B) teaches a thin film transistor formed in the driving circuit layer (par [0057], the switch circuit 105 is a thin film transistor and includes a source electrode 1051, a drain electrode 1052), wherein the touch electrode layer comprises a touch electrode (par [0057], [0066], the common electrode layer 107 includes a common electrode 1071 located in the pixel region P; the common electrode layer 107 can further be used as a touch electrode), and a projection of the thin film transistor (par [0057], the switch circuit 105 is a thin film transistor and includes a source electrode 1051, a drain electrode 1052) on the first base (par [0060], the array substrate 100 is further provided with a second insulating layer 1092) (par [0057], the switch circuit 105 is a thin film transistor and includes a source electrode 1051, a drain electrode 1052 on the second insulating layer 1092) does not overlap a projection of the touch electrode (the thin film transistor 15 including  a source electrode 1051, a drain electrode 1052  does not overlap a projection of the touch electrode 1071 as shown in Fig 3B) on the first base (100).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Zhang to teach a projection of the thin film transistor on the first base does not overlap a projection of the touch electrode on the first base. The suggestion/motivation would have been to improve the display effect of the display panel using the array substrate.
Regarding claim 10, Hu and Li disclose the self-capacitive touch display panel according to claim 1.
Hu and Li do not teach the shielding layer is disposed between the touch electrode layer and the driving circuit layer.
Zhang (Fig. 2B) teaches wherein the first substrate (par [0060], the array substrate 100) further comprises a shielding layer (light shield conductive layer 108), the shielding layer (light shield conductive layer 108) is disposed between the touch electrode layer (touch electrode 107) and the driving circuit layer (source electrode 1051 and drain electrode 1052 and gate electrode 1054).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Zhang to teach the shielding layer is disposed between the touch electrode layer and the driving circuit layer. The suggestion/motivation would have been to improve the display effect of the display panel using the array substrate.

Regarding claim 13, this claim is substantially similar to claim 3. Therefore, claim 13 is rejected as same as claim 3 above.
Regarding claim 19, this claim is substantially similar to claim 10. Therefore, claim 19 is rejected as same as claim 10 above. it

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li and further in view of Qin et al. (CN 107491211 A; hereinafter Qin).

Regarding claim 4, Hu and Li disclose the self-capacitive touch display panel according to claim 1.
Hu and Li do not teach wherein the first substrate further comprises a black matrix layer, the black matrix layer is disposed on a side of the first base near the touch electrode layer and is in contact with the first base, and the second substrate further comprises a color resist layer.
Qin (Figs. 15) teaches wherein the first substrate (array substrate 100) further comprises a black matrix layer (black matrix 20), the black matrix layer (black matrix 20) is disposed on a side of the first base (black matrix 20 is disposed on the side of substrate base plate 10) near the touch electrode layer (translation page 5 line17,  touch functional layer 30 comprises touch electrode 31) black matrix 20is disposed on the side of substrate base plate 10 near touch functional layer 30) and is in contact with the first base (in contact with substrate base plate 10), and the second substrate (color filter substrate 200) further comprises a color resist layer (resistive layer 50 is located on color filter substrate 200). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Qin to teach wherein the first substrate further comprises a black matrix layer, the black matrix layer is disposed on a side of the first base near the touch electrode layer and is in contact with the first base, and the second substrate further comprises a color resist layer. The suggestion/motivation would have been to improve the quality of the display.

Regarding claim 14, this claim is substantially similar to claim 4. Therefore, claim 14 is rejected as same as claim 4 above.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li and further in view of Lee et al. (CN 205679878 U; hereinafter Lee).

Regarding claim 5, Hu and Li disclose the self-capacitive touch display panel according to claim 1.
Hu and Li do not teach wherein the first substrate further comprises a color resist layer, the color resist layer is disposed on a side of the pixel electrode layer near the first base and is in contact with the pixel electrode layer, and the second substrate further comprises a black matrix layer.
Lee (Figs. 3, 4) teaches wherein the first substrate (touch array substrate 11) further comprises a color resist layer (color filter layer 111), the color resist layer (color filter layer 111) is disposed on a side of the pixel electrode layer (pixel electrode 119) near the first base (touch array substrate 11) and is in contact with the pixel electrode layer ((color filter layer 111 is disposed on a side of the pixel electrode 119 near the touch array substrate 11 and indirectly in contact with the pixel electrode 119), and the second substrate (upper substrate 12) further comprises a black matrix layer (black matrix 122) (black matrix 122 is located on the upper substrate 12).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Lee to teach wherein the first substrate further comprises a color resist layer, the color resist layer is disposed on a side of the pixel electrode layer near the first base and is in contact with the pixel electrode layer, and the second substrate further comprises a black matrix layer. The suggestion/motivation would have been to improve the smoothness and improve the alignment accuracy so as to improve the light leakage phenomenon.

Regarding claim 15, this claim is substantially similar to claim 5. Therefore, claim 15 is rejected as same as claim 5 above.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view Li and further in view of Xu (US 2017/0147110 A1).

Regarding claim 6, Hu and Li disclose the self-capacitive touch display panel according to claim 1.
Hu and Li do not teach wherein the first substrate further comprises a black matrix layer and a color resist layer, the black matrix layer is disposed on a side of the first base near the touch electrode layer and is in contact with the first base, and the color resist layer is disposed on a side of the pixel electrode layer near the first base and is in contact with the pixel electrode layer.
Xu (Fig. 2) teaches wherein the first substrate (array color-filter substrate 1) further comprises a black matrix layer (black matrix 21) and a color resist layer (color filter photoresist 17), the black matrix layer (black matrix 21) is disposed on a side of the first base (lower backing plate 11) near the touch electrode layer (touch electrode 7) and is in contact with the first base (lower backing plate 11), and the color resist layer (color filter photoresist 17) is disposed on a side of the pixel electrode layer (pixel electrode 18) near the first base (lower backing plate 11) and is in contact with the pixel electrode layer (pixel electrode 18) (color filter photoresist 17 is disposed on a side of the pixel electrode 18 near the lower backing plate 11 and is contact with the pixel electrode 18).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Xu to teach wherein the first substrate further comprises a black matrix layer and a color resist layer, the black matrix layer is disposed on a side of the first base near the touch electrode layer and is in contact with the first base, and the color resist layer is disposed on a side of the pixel electrode layer near the first base and is in contact with the pixel electrode layer. The suggestion/motivation would have been to increase the touch sensitivity.
Regarding claim 16, this claim is substantially similar to claim 6. Therefore, claim 16 is rejected as same as claim 6 above.

10.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li and further in view of Yoshida (US 2019/0129538 A1).
Regarding claim 7, Hu and Li disclose the self-capacitive touch display panel according to claim 1.
Hu and Li do not teach wherein the touch electrode layer comprises a touch electrode terminal and a touch electrode, and the touch electrode terminal is connected to the touch electrode.
Yoshida (Fig. 1) teaches wherein the touch electrode layer comprises a touch electrode terminal (touch wire 31) and a touch electrode (touch electrode 30), and the touch electrode terminal is connected to the touch electrode (par [0031], the touch wires 31 connected to the touch electrodes 30).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Yoshida to teach wherein the touch electrode layer comprises a touch electrode terminal and a touch electrode, and the touch electrode terminal is connected to the touch electrode. The suggestion/motivation would have been to supply the touch electrodes with a reference potential signal relating to the display function and a touch signal (position detection signal) relating to the touch function at different timings).

Regarding claim 8, Hu, Li and Yoshida disclose the self-capacitive touch display panel according to claim 7.
Hu and Li do not teach wherein the touch electrode terminal and the touch electrode are integrally formed, and the touch electrode has a grid structure.
Yoshida (Figs. 1, 2) teaches wherein the touch electrode terminal (touch wire 31) and the touch electrode (touch electrode 30) are integrally formed (par [0035], the second transparent electrode film 38 are formed from a transparent electrode material (for example, indium tin oxide (ITO) or indium zinc oxide (IZO)); wherein The second transparent electrode film 38 forms the common electrode 25 (the touch electrodes 30), the touch wires 31. Thus, the touch electrodes 30 and the touch wires integrally formed the same process with the same material), and the touch electrode has a grid structure (par [0031], the division opening portions 25B form a substantially grid pattern in a planar view. The common electrode 25 is formed from the plurality of touch electrodes 30 that is divided in a lattice form in a planar view by the division opening portions 25B).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Yoshida to teach wherein the touch electrode terminal and the touch electrode are integrally formed, and the touch electrode has a grid structure. The suggestion/motivation would have been to supply the touch electrodes with a reference potential signal relating to the display function and a touch signal (position detection signal) relating to the touch function at different timings).

Regarding claim 17, it’s a display device claim of claim 7. Therefore, it’s analyzed as claim 7.
Regarding claim 18, it’s a display device claim of claim 8. Therefore, it’s analyzed as claim 8.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li, Yoshida and further in view of Ko et al. (US 2022/0029137 A1).

Regarding claim 9. Hu, Li and Yoshida disclose the self-capacitance touch display panel according to claim 7.
 Hu, Li and Yoshida do not teach wherein the touch electrode terminal and the touch electrode are formed separately, and the touch electrode has a planar film structure.
Ko (Fig. 4) teaches wherein the touch electrode terminal (touch wires 91 and 92) and the touch electrode (touch electrodes 81 and 82) are formed separately (par [0065-0066],   the first touch wires 91 and the second touch wires 92 may be made of a low-resistance metal material such as molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al), that is, they are made of an opaque conductive metal material; and the first touch electrodes 81 and the second touch electrodes 82 may be made of a thin metal layer such as indium tin oxide (ITO), indium zinc oxide (IZO) or silver nanowires), and the touch electrode has a planar film structure (Fig. 4, touch electrode has a planar film structure).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu, Li and Yoshida with Ko to teach wherein the touch electrode terminal and the touch electrode are formed separately, and the touch electrode has a planar film structure. The suggestion/motivation would have been to benefit the manufacturing processes.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Li and further in view of Kim et al. (US 2018/0348931 A1; hereinafter Kim).

Regarding claim 20, Hu and Li disclose a driving method of the self-capacitive touch display panel of the claim 1.
Hu and Li do not teach wherein the method comprises:
stopping input of a touch driving signal when a display driving signal is input to the self-capacitance touch display panel; and 
inputting the touch driving signal when the self-capacitive touch display panel stops inputting the display driving signal. 
Kim (Figs. 13, 14) teaches wherein the method comprises:
stopping input of a touch driving signal when a display driving signal is input to the self-capacitance touch display panel (par [0119], at 1301 in FIG. 13 is ignored and the display driving signal output during the remaining time period is used to perform the display driving); and 
inputting the touch driving signal when the self-capacitive touch display panel stops inputting the display driving signal (par [0123-0124], at 1401 in FIG. 14, the driving circuit 120 may not output a display driving signal to the display panel 110 during the first touch sensing time period). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hu and Li with Kim to teach stopping input of a touch driving signal when a display driving signal is input to the self-capacitance touch display panel; and inputting the touch driving signal when the self-capacitive touch display panel stops inputting the display driving signal. The suggestion/motivation would have been to improve sensitivity of touch sensing in a capacitive-based touch display device. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691